Citation Nr: 0833678	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date for the award of a 10 
percent disability evaluation for bilateral pes planus, prior 
to January 27, 1994, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
October 1943 to May 1946.  He died in December 2000, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claim was denied by the Board in 
June 2004, as it was found that the veteran did not have a 
pending claim prior to his death, and thus the accrued 
benefits claim could not go forward.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision in October 2006.  
The Board, in April 2007, determined that a claim for an 
earlier effective date was in existence at the time of the 
veteran's death, and thus could be appealed for purposes of 
accrued benefits.  The Board determined that further 
procedural development was required for the earlier effective 
date claim, and remanded the case in April 2007.  All actions 
have been complied with and the claim is ripe for appellate 
review.  


FINDING OF FACT

There is no medical evidence dated between May 5, 1946 and 
January 26, 1994 to show that the veteran's service-connected 
bilateral pes planus was manifested by moderate disability 
evidenced by weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally; while an examination in 1958 showed that his 
pes planus was symptomatic, there were no abnormal objective 
findings reported at that time.    



CONCLUSION OF LAW

Assignment of an effective date for the award of a 10 percent 
disability evaluation for bilateral pes planus, prior to 
January 27, 1994, for accrued benefits purposes, is not 
warranted.  38 U.S.C.A. §§ 1155, 5110(b)(2), 5121(a); 38 
C.F.R. §§ 3.400, 3.1000, 4.71a, Diagnostic Code 5276 (1993).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
appellant under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), petition for cert. filed 
(U.S. March 21, 2008) (No. 07-1209); Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

A September 2007 RO VCAA letter satisfies these mandates.  
The letter informed the veteran about the information and 
evidence necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The Board thus finds that the veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 2000 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . .  VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  The RO cured 
the timing defect by readjudicating the claims, as 
demonstrated by the November 2007 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The Board also 
finds it noteworthy that the veteran has navigated the VA 
benefits system with the assistance of an accredited 
representative, whose sole purpose is to help the veteran 
understand how to file and ultimately obtain the benefits he 
seeks.  Cf. Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (stating that "[a] claimant's representation by 
counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Under 
such circumstances, the Board cannot conclude that any 
prejudice stemming from the belated VCAA notice remains; 
instead, the Board determines that such prejudice has been 
rebutted.

Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the appellant in obtaining 
evidence needed to substantiate her claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  As 
the issue on appeal is for an earlier effective date for 
compensation prior to January 27, 1994, there is no duty to 
provide an examination or medical opinion.    

Legal Criteria-Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

Legal Criteria and Analysis-Earlier Effective Date

This claim has a relatively long and complicated procedural 
history.  The veteran was initially granted service 
connection at a noncompensable rating for bilateral pes 
planus in May 1946.  This rating continued until April 1960, 
when the RO determined that service connection was granted 
erroneously, and severed the award.  This decision was 
appealed; however, the Board upheld that severance was 
appropriate.  Subsequent to this, the veteran filed a 
petition to "reopen" his claim for service connection for 
pes planus (i.e. a claim for restoration of service 
connection).  This claim was granted by the Board in November 
1997, and the effective date for the assigned 10 percent 
rating was established as the date of the veteran's claim for 
restoration, January 27, 1994.  The veteran, through his 
representative, filed a claim for an earlier effective date 
of the 10 percent rating, alleging it should date back to 
when service connection was severed in April 1960 (the 
contention being the condition had grown in severity at this 
time).  The RO, in a December 2000 decision, determined that 
clear and unmistakable error (CUE) existed in its 1960 
decision, and restored service connection for pes planus 
effective from May 1946, which was rated zero percent.  The 
RO found that a compensable rating was not applicable until 
January 27, 1994, the date of the claim for restoration (and, 
in filing the petition for compensation, the date when an 
increase in severity was alleged and subsequently confirmed 
by evidence of record).  The veteran's claim for an earlier 
effective date for a compensable (10 percent) rating for pes 
planus was denied in December 2000, on the same day as his 
death.  The Court determined, in an October 2006 decision, 
that the veteran had a claim for an earlier effective date 
pending prior to his death, and his spouse, the appellant in 
the matter, carries forth the claim as one for accrued 
benefits.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date. Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).   

Under the circumstances summarized above, to include the 
restoration of entitlement to service connection for 
bilateral pes planus from May 5, 1946 on the basis of finding 
the severance of service connection was a result of CUE, the 
Board must consider whether a compensable rating is warranted 
at any point during the entire period from May 5, 1946 to 
January 27, 1994.  

Upon review, the veteran was found to be non-symptomatic at a 
VA examination in December 1953, and a November 1958 VA 
examination noted bilateral moderate flattening of the 
arches.  Also in the latter examination, there was no 
rotation or callus abnormality and no functional impairment 
was noted.  The veteran walked without a limp, did not 
require arch supports, and complained of aching only after 
being on his feet all day.  This is the only finding 
regarding the pes planus until the claim for restoration was 
filed in 1994, which established the 10 percent evaluation 
from January 27, 1994 until the veteran's death.  

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5276, a non-compensable (zero percent) rating is for 
application when there is mild disability relieved by built-
up shoe or arch support.  A 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, either bilaterally or unilaterally.  Id.  

The only relevant medical evidence dated during the period of 
time at issue is a report of a VA examination performed in 
November 1958.  While that examination showed that the 
veteran's pes planus caused pain in the arches after walking 
all day, which could arguably be construed as pain on 
manipulation and use of the feet, the examination did not 
reveal moderate disability evidenced by weight-bearing line 
over or medial to the great toe or inward bowing of the tendo 
achillis.  In fact, there were no abnormal objective findings 
reported at that time; the examiner specifically reported 
that there was no functional impairment.  It is pertinent to 
note that "accentuated pain on manipulation and use" is only 
one of the factors listed among the criteria for a 10 percent 
rating.  That is, the criteria for a compensable rating are 
conjunctive, not disjunctive, which means that all of the 
listed criteria must be present for the rating to be 
assigned.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(holding that the use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision had to be met).  Compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) (holding that only one disjunctive "or" 
requirement had to be met in order for an increased rating to 
be assigned).  As such, the criteria for a compensable 
schedular rating for pes planus prior to January 27, 1994 are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  There is 
no medical or lay evidence to show interference with 
employment due to the pes planus at any point from May 1946 
to January 1994, and the veteran did not need surgery or 
require hospitalization.  Thus, the claim for an earlier 
effective date for a compensable rating for pes planus, for 
accrued benefits purposes, must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date for a compensable rating for 
bilateral pes planus, prior to January 27, 1994, for accrued 
benefits purposes, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


